Candler, Justice.
This case involves personal property to which an exemption of $300 applies and is controlled by the decision this day rendered on the main bill of exceptions in Case No. *40521824. There is also a cross-bill of exceptions in this case complaining about the same ruling of the trial judge to which exception was there taken.
Argued October 8, 1962
Decided October 10, 1962.
Barrie L. Jones, for plaintiffs in error.
Duncan Graham, Jackson & Graham, Milton C. Grainger, contra.
Eugene Cook, Attorney General, John E. Dean, James H. Wood, Assistant Attorneys General, for party at interest not party to record.

Judgment affirmed on the main bill of exceptions; cross-bill dismissed.


All the Justices concur.